People v Segura (2015 NY Slip Op 04870)





People v Segura


2015 NY Slip Op 04870


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2013-05477
 (Ind. No. 1698/11)

[*1]The People of the State of New York, respondent,
vCarlos E. Segura, appellant.


Thomas J. Butler, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Yael V. Levy of counsel; W. Thomas Hughes on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Delligatti, J.), rendered May 7, 2013, convicting him of robbery in the first degree (five counts), robbery in the second degree, burglary in the first degree (four counts), unlawful imprisonment in the second degree (three counts), assault in the second degree (two counts), and escape in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing pursuant to a stipulation in lieu of motions (Calabrese, J.), of the suppression of identification testimony.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the hearing court properly denied suppression of certain showup identifications. The showup identification procedures were conducted in close geographic proximity to the crime, and were reasonable under the circumstances and not unduly suggestive (see People v Chipp, 75 NY2d 327; People v Pinnock, 54 AD3d 780).
Furthermore, the record does not support the defendant's assertion that the trial court was biased. The trial court merely interjected itself into the proceedings to the extent necessary to clarify issues and facilitate the expeditious and orderly progress of the trial (see People v Moulton, 43 NY2d 944, 945; cf. People v Williams, 177 AD2d 527).
BALKIN, J.P., ROMAN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court